[Cite as State v. Wolfe, 2021-Ohio-1354.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               VAN WERT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 15-20-10

        v.

JOSHUA D. WOLFE,                                          OPINION

        DEFENDANT-APPELLANT.




                Appeal from Van Wert County Common Pleas Court
                          Trial Court No. CR-19-09-122

                                      Judgment Affirmed

                             Date of Decision: April 19, 2021




APPEARANCES:

        Tyler W. Dunham for Appellant

        Kelly J. Rauch for Appellee
Case No. 15-20-10


ZIMMERMAN, J.

       {¶1} Defendant-appellant, Joshua D. Wolfe (“Wolfe”), appeals the

September 14, 2020 judgment entry of sentence of the Van Wert County Court of

Common Pleas. We affirm.

       {¶2} On September 5, 2019, the Van Wert County Grand Jury indicted Wolfe

on 24 counts: Counts 1, 3, and 5 of rape in violation of R.C. 2907.02(A)(1)(b), (B),

first-degree felonies; Counts 2, 4, and 6 of sexual battery in violation of R.C.

2907.03(A)(5), (B), second-degree felonies; Counts 7, 9, 11, 13, 15, 17, 19, 21, and

23 of gross sexual imposition in violation of R.C. 2907.05(B), (C)(2), third-degree

felonies; and Counts 8, 10, 12, 14, 16, 18, 20, 22, and 24 of disseminating matter

harmful to juveniles in violation of R.C. 2907.31(A)(1), (F), fourth-degree felonies.

(Doc. No. 2). On September 11, 2019, Wolfe appeared for arraignment and entered

pleas of not guilty. (Doc. No. 14).

       {¶3} On June 12, 2020, the State filed a bill of information in the trial court

charging Wolfe with two counts of sexual imposition in violation of R.C.

2907.06(A)(1), (C), both being third-degree misdemeanors. (Doc. No. 51).

       {¶4} On June 16, 2020, a change of plea hearing was held. (Doc. No. 55).

Wolfe withdrew his pleas of not guilty and entered guilty pleas, under a negotiated

plea agreement, to four disseminating-matter-harmful-to-juveniles charges (Counts

8, 10, 16, and 18). (Id.). In addition, Wolfe pleaded guilty to both sexual-imposition


                                         -2-
Case No. 15-20-10


charges in the bill of information. (Id.). In exchange for his change of pleas and his

guilty pleas to the bill of information, the State agreed to dismiss the remaining 20

counts of the indictment. (Id.). The trial court conducted a Crim.R. 11 colloquy,

accepted Wolfe’s guilty pleas, and ordered a presentence investigation (“PSI”).

(Doc. No. 56).

       {¶5} On July 27, 2020, Wolfe filed a motion to withdraw his guilty pleas.

(Doc. No. 63). After a hearing on August 17, 2020, the trial court denied Wolfe’s

motion to withdraw his guilty pleas on August 21, 2020. (Doc. No. 69).

       {¶6} On September 14, 2020, the trial court sentenced Wolfe to 18 months

in prison on each disseminating-matter-harmful-to-juveniles count and 90 days in

jail on each sexual-imposition count in the bill of information. (Doc. No. 73). The

trial court ordered that Wolfe serve the four prison terms consecutively for an

aggregate sentence of 72 months in prison. (Id.). The trial court ordered the sexual-

imposition jail terms to be served concurrently to the 72-month prison term. (Id.).

The trial court also concluded that Wolfe is a Tier I sex offender. (Id.).

       {¶7} Wolfe filed his notice of appeal on October 13, 2020. (Doc. No. 89).

He raises one assignment of error for our review.

                               Assignment of Error

       The Trial Court Abused Its Discretion When It Denied
       Defendant’s Pre-Sentence Motion to Withdraw His Guilty Pleas.



                                         -3-
Case No. 15-20-10


       {¶8} In his assignment of error, Wolfe argues that the trial court abused its

discretion by denying his presentence motion to withdraw his guilty pleas.

                                Standard of Review

       {¶9} It is within the sound discretion of the trial court to determine what

circumstances justify granting a presentence motion to withdraw a guilty plea. State

v. Xie, 62 Ohio St.3d 521 (1992), paragraph two of the syllabus. Therefore,

appellate review of a trial court’s decision to deny a presentence motion to withdraw

a guilty plea is limited to whether the trial court abused its discretion. State v.

Nathan, 99 Ohio App.3d 722, 725 (3d Dist.1995), citing State v. Smith, 49 Ohio

St.2d 261 (1977).     An abuse of discretion implies that the trial court acted

unreasonably, arbitrarily, or unconscionably. State v. Adams, 62 Ohio St.2d 151,

157-158 (1980). When applying this standard, a reviewing court may not simply

substitute its judgment for that of the trial court. State v. Adams, 3d Dist. Defiance

No. 4-09-16, 2009-Ohio-6863, ¶ 33.

                                      Analysis

       {¶10} A defendant may file a presentence motion to withdraw a guilty plea.

Crim.R. 32.1. Although a trial court should freely grant such a motion, a defendant

does not maintain an absolute right to withdraw his plea prior to sentencing. Xie at

526. Instead, a trial court must hold a hearing to determine whether a “reasonable

and legitimate basis” exists for the withdrawal. Id. at paragraph one of the syllabus.


                                         -4-
Case No. 15-20-10


       {¶11} We consider several factors when reviewing a trial court’s decision to

grant or deny a defendant’s presentence motion to withdraw a plea, including: (1)

whether the withdrawal will prejudice the prosecution; (2) the representation

afforded to the defendant by counsel; (3) the extent of the hearing held pursuant to

Crim.R. 11; (4) the extent of the hearing on the motion to withdraw the plea; (5)

whether the trial court gave full and fair consideration of the motion; (6) whether

the timing of the motion was reasonable; (7) the stated reasons for the motion; (8)

whether the defendant understood the nature of the charges and potential sentences;

and (9) whether the accused was perhaps not guilty or had a complete defense to the

charges. State v. Lane, 3d Dist. Allen No. 1-10-10, 2010-Ohio-4819, ¶ 21, citing

State v. Griffin, 141 Ohio App.3d 551, 554 (7th Dist.2001). See also State v. Fish,

104 Ohio App.3d 236, 240 (1st Dist.1995). “None of the factors is determinative

on its own and there may be numerous additional aspects ‘weighed’ in each case.”

State v. North, 3d Dist. Logan No. 8-14-18, 2015-Ohio-720, ¶ 16, citing Griffin at

554 and Fish at 240.

       {¶12} Even though we consider each of the nine factors when reviewing a

trial court’s denial of a presentence motion to withdraw a guilty plea, Wolfe’s

argument mainly focuses on the third and eighth factors—the extent of the trial

court’s Crim.R. 11 colloquy and the degree to which the Crim.R. 11 colloquy aided

his understanding of the potential sentences he was facing. Accord State v. Liles,


                                        -5-
Case No. 15-20-10


3d Dist. Allen No. 1-18-69, 2019-Ohio-3029, ¶ 13 (noting that “[a]lthough each of

the nine factors referenced above are considered when reviewing a trial court’s

denial of a presentence motion to withdraw a guilty plea, Liles’s argument on appeal

is based entirely on the third and eighth factors”). “Accordingly, the standards

generally governing guilty pleas and Crim.R. 11 colloquies inform our

determination of whether the third and eighth factors weigh in [Wolfe’s] favor.” Id.,

citing State v. Hill, 7th Dist. Carroll No. 12 CA 881, 2013-Ohio-2552, ¶ 19-25.

       {¶13} “All guilty pleas must be made knowingly, voluntarily, and

intelligently.” State v. Moll, 3d Dist. Defiance Nos. 4-14-17 and 4-14-18, 2015-

Ohio-926, ¶ 9, citing State v. Engle, 74 Ohio St.3d 525, 527 (1996). Crim.R.

11(C)(2), which governs guilty pleas for felony-level offenses, provides:

       In felony cases the court may refuse to accept a plea of guilty or a plea
       of no contest, and shall not accept a plea of guilty or no contest
       without first addressing the defendant personally and doing all of the
       following:

       (a) Determining that the defendant is making the plea voluntarily,
       with understanding of the nature of the charges and of the maximum
       penalty involved, and if applicable, that the defendant is not eligible
       for probation or for the imposition of community control sanctions at
       the sentencing hearing.

       (b) Informing the defendant of and determining that the defendant
       understands the effect of the plea of guilty or no contest, and that the
       court, upon acceptance of the plea, may proceed with judgment and
       sentence.

       (c) Informing the defendant and determining that the defendant
       understands that by the plea the defendant is waiving the rights to jury

                                         -6-
Case No. 15-20-10


       trial, to confront witnesses against him or her, to have compulsory
       process for obtaining witnesses in the defendant’s favor, and to
       require the state to prove the defendant’s guilt beyond a reasonable
       doubt at a trial at which the defendant cannot be compelled to testify
       against himself or herself.

       {¶14} “A trial court must strictly comply with Crim.R. 11(C)(2)(c) and orally

advise a defendant before accepting a felony plea that the plea waives the

defendant’s constitutional rights.” State v. Montgomery, 3d Dist. Putnam No. 12-

13-11, 2014-Ohio-1789, ¶ 11, citing State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-

5200, ¶ 31. “‘When a trial court fails to strictly comply with this duty, the

defendant’s plea is invalid.’” Id., quoting Veney at ¶ 31. “A trial court, however, is

required to only substantially comply with the non-constitutional notifications in

Crim.R. 11(C)(2)(a) and (b).” Id., citing Veney at ¶ 14-17.

       {¶15} “An appellate court reviews the substantial-compliance standard

based upon the totality of the circumstances surrounding the defendant’s plea and

determines whether he subjectively understood the implications of his plea and the

rights he waived.” Id. at ¶ 12, citing State v. Sarkozy, 117 Ohio St.3d 86, 2008-

Ohio-509, ¶ 20. “‘Furthermore, a defendant who challenges his guilty plea on the

basis that it was not knowingly, intelligently, and voluntarily made must show a

prejudicial effect. * * * The test is whether the plea would have otherwise been

made.’” Id., quoting State v. Nero, 56 Ohio St.3d 106, 108 (1990).




                                         -7-
Case No. 15-20-10


       {¶16} Wolfe argues that the trial court’s Crim.R. 11 colloquy was deficient

in two respects. First, Wolfe contends his guilty pleas were not made knowingly,

intelligently, or voluntarily because “he believed that he would be sentenced to a

period of community control and that his bond would be modified prior to

sentencing.” (Appellant’s Brief at 8). Second, Wolfe asserts that the trial court

“failed to ensure that [he] accurately understood the consequences of entering guilty

pleas.” (Id. at 9).

       {¶17} Wolfe’s arguments are without merit. The trial court substantially

complied with the notifications required by Crim.R. 11(C)(2)(a) and (b).

Specifically, at the change-of-plea hearing, the trial court during its Crim.R. 11

colloquy notified Wolfe that the penalties

       could include a sentence * * * on Count 8, 10, 16, and 18 each
       individually, eighteen months in prison * * * and that those could be
       served consecutively, for a total prison exposure of Six years * * *
       and * * * a potential one hundred and eighty days on the
       misdemeanors, with each misdemeanor being a potential ninety days
       * * * , but again, the misdemeanor time runs with the felony time in
       this instance for a total of Six years.

(June 15, 2020 Tr. at 65-66). The trial court further informed Wolfe that “in the

event that if [he] were to go to prison, [he would] be given * * * three years of post-

release control after release from prison * * * .” (Id. at 66). Moreover, the trial

court informed Wolfe of the availability of community control as a potential

sentence and that he would be classified as a Tier I sex offender by operation of his


                                         -8-
Case No. 15-20-10


plea. Importantly, Wolfe unequivocally stated that he understood that he was

subject to a potential prison term as well as a sex-offender classification as a result

of pleading guilty to four disseminating-matter-harmful-to-juveniles charges in the

indictment and the charges in the bill of information.

       {¶18} Moreover, Wolfe was notified of the potential prison sentence in the

written-plea agreement, and of his eligibility “for consideration for community

control,” but Wolfe acknowledged that “no one * * * promise[d] that [he would]

receive community control if [he] enter[ed] th[e] plea.” (Doc. No. 55). Therefore,

the trial court substantially complied with the notification requirement of Crim.R.

11(C)(2)(a).

       {¶19} The trial court also substantially complied with the notification

requirement of Crim.R. 11(C)(2)(b). “Crim.R. 11(C)(2)(b) requires the trial court

to inform the defendant of the effect of his guilty or no-contest plea and to determine

whether he understands that effect.” State v. Jones, 2d Dist. Montgomery No.

25688, 2014-Ohio-5574, ¶ 7, citing State v. Jones, 116 Ohio St.3d 211, 2007-Ohio-

6093, ¶ 12 and State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, ¶ 10-12. See

also Crim.R. 11(B). “Thus, the court shall not accept a guilty plea without first

informing the defendant that ‘[t]he plea of guilty is a complete admission of the

defendant’s guilt.’” State v. Perin, 4th Dist. Athens No. 18CA20, 2019-Ohio-4817,

¶ 16, quoting Crim.R. 11(B)(1).


                                         -9-
Case No. 15-20-10


       {¶20} “The procedure is less elaborate in a misdemeanor case, particularly

one such as this which involves a petty offense, i.e., a misdemeanor for which the

penalty prescribed by law does not include confinement for more than six months.”

Id. at ¶ 15. See Crim.R. 2(C), (D); R.C. 2907.06(C); 2929.24(A)(3). Crim.R. 11(E)

provides: “In misdemeanor cases involving petty offenses the court may refuse to

accept a plea of guilty or no contest, and shall not accept such pleas without first

informing the defendant of the effect of the plea of guilty, no contest, and not

guilty.” Construing this rule, the Supreme Court of Ohio instructed: “In accepting

a plea to a misdemeanor involving a petty offense, a trial court is required to inform

the defendant only of the effect of the specific plea being entered.” Jones, 116 Ohio

St.3d 211, 2007-Ohio-6093, at paragraph one of the syllabus.                 Because

“‘[i]nforming a defendant of the effect of his or her plea is a nonconstitutional

right,’” a trial court must substantially comply with the tenor of Crim.R. 11(E).

Perin at ¶ 17, quoting State v. Walton, 4th Dist. Washington No. 13CA9, 2014-

Ohio-618, ¶ 19, citing Griggs at ¶ 12.

       {¶21} At the change-of-plea hearing, Wolfe plainly stated that he understood

that pleading guilty was a complete admission of his guilt and that he was “pleading

guilty because [he is] guilty as charged[.]”       (June 15, 2020 Tr. at 59, 70).

Accordingly, the trial court complied with the requirements of Crim.R. 11(B) and

(E), and, as such, the trial court substantially complied with the notification


                                         -10-
Case No. 15-20-10


requirement of Crim.R. 11(C)(2)(b). See Perrin at ¶ 18. Therefore, Wolfe’s guilty

pleas were knowing, intelligent, and voluntary, and the third and eighth factors do

not weigh in Wolfe’s favor.

       {¶22} Nevertheless, our review of the trial court’s decision denying Wolfe’s

motion to withdraw his guilty pleas requires this court to review each of the nine

factors. The sole factor weighing in Wolfe’s favor (as conceded by the State) is the

reasonable timing of Wolfe’s motion. We agree that the sixth factor weighs in favor

of granting Wolfe’s presentence motion to withdraw his guilty pleas.

       {¶23} However, the remaining six factors do not weigh in Wolfe’s favor. As

to the first factor, even though the State failed to present any evidence of prejudice,

the trial court concluded the juvenile victims would suffer additional emotional

trauma if the trial court were to allow Wolfe to withdraw his guilty pleas. We agree

that the State’s ability to prosecute Wolfe would be prejudiced if the trial court

permitted him to withdraw his guilty pleas. See State v. Johnston, 7th Dist.

Columbiana No. 06 CO 64, 2007-Ohio-4620, ¶ 12. See also State v. Hamblin, 12th

Dist. Butler No. CA2000-07-154, 2001 WL 290161, *1 (Mar. 26, 2001).

       {¶24} Turning to the remaining factors, to determine whether the second and

seventh factors—Wolfe’s legal representation and the stated reasons for the

motion—weigh in his favor, we must examine those factors in conjunction with our

analysis of the third and eighth factors. In his motion to withdraw his guilty pleas,


                                         -11-
Case No. 15-20-10


Wolfe states that the reason for his motion is “because former counsel did not

properly inform [him] about the potential consequences of his plea and

misrepresented to [him] about his potential for a prison term.” (Doc. No. 63). In

conjunction with the seventh factor, Wolfe asserts that the second factor weighs in

his favor because he

       had been misled by his attorney into adopting two incorrect beliefs.
       First, [he] believed that although the offenses to which he was
       pleading guilty carried a potential prison term, the Trial Court would
       ultimately place him on community control. Second, [he] believed
       that once he had entered pleas of guilty, the Trial Court would modify
       his bond and that he would be released on his own recognizance prior
       to sentencing.

(Appellant’s Brief at 7).

       {¶25} Wolfe’s argument in support of the second and seventh factors is

without merit and is belied by the record. First, based on our resolution of the third

and eighth factors, Wolfe unequivocally indicated to the trial court that he

understood that he was subject to a potential prison term. Further, Wolfe points us

to no evidence in the record (and we have found none) that any bond-modification

promise was made to him in exchange for his guilty pleas.

       {¶26} Instead, the record reflects that Wolfe received competent legal

representation. Importantly, the favorable negotiated plea agreement in which the

State agreed to dismiss 20 counts of the indictment, including the 15 most serious

charges—3 of which being the first-degree-felony-rape charges—is evidence that


                                        -12-
Case No. 15-20-10


Wolfe was represented by competent trial counsel. See State v. Williams, 3d Dist.

Logan No. 8-18-06, 2018-Ohio-3615, ¶ 13; State v. Ferdinandsen, 3d Dist. Hancock

No. 5-15-08, 2016-Ohio-7172, ¶ 31. Therefore, we conclude that neither the second

nor the seventh factor weighs in Wolfe’s favor.

       {¶27} We likewise conclude that the fourth, fifth, and ninth factors do not

weigh in Wolfe’s favor. As to the fourth and fifth factors, the trial court conducted

a hearing on Wolfe’s motion to withdraw his guilty pleas, during which the parties

had the opportunity to speak and present their evidence. (Aug. 17, 2020 Tr. at 79-

88). Indeed, the trial court permitted Wolfe a full opportunity to present evidence

as to why his motion should have been granted but Wolfe elected to not testify. (Id.

at 83-84). See State v. Rickman, 3d Dist. Seneca No. 13-13-15, 2014-Ohio-260, ¶

21; Liles, 2019-Ohio-3029, at ¶ 28. Likewise, the trial court gave full and fair

consideration of Wolfe’s reasons to withdraw his guilty pleas. Indeed, the trial court

issued a detailed decision outlining the standard applicable to a presentence motion

to withdraw a guilty plea, and applied such standard to Wolfe’s motion concluding

that “there is no other indication or evidence [Wolfe] did not receive quality

representation” “[o]ther than the assertion that [Wolfe’s] attorney did not explain

the plea deal to him.” (Doc. No. 69). See Liles at ¶ 28.

       {¶28} Finally, as to the ninth factor, Wolfe asserts on appeal that he

“maintains his innocence to each of the charges contained in the indictment” and


                                        -13-
Case No. 15-20-10


that he “believes that he will ultimately be acquitted on all of the charges.”

(Appellant’s Brief at 10). “‘A change of heart or mistaken belief about pleading

guilty is not a reasonable basis for withdrawal of a guilty plea.’” State v. Jones, 7th

Dist. Mahoning No. 09 MA 50, 2011-Ohio-2903, ¶ 20, quoting State v. Smith, 8th

Dist. Cuyahoga No. 94419, 2010-Ohio-5784, ¶ 9. “Claims of innocence must be

substantiated.” Williams at ¶ 16, citing State v. North, 3d Dist. Logan No. 8-14-18,

2015-Ohio-720, ¶ 27. Notwithstanding Wolfe’s failure to raise an actual defense to

the charges in the trial court, Wolfe’s statement on appeal that he “believes that he

will ultimately be acquitted on all of the charges” is not substantiated by the record.

Rather, Wolfe’s claims of innocence are contradicted by his statements at the

change-of-plea hearing and in the PSI. See Williams at ¶ 17, citing State v. Motley,

1st Dist. Hamilton Nos. C-040430 and C-040431, 2005-Ohio-2450, ¶ 10.

       {¶29} The record is clear that, at the change-of-plea hearing, Wolfe

unequivocally admitted to the trial court that he was “pleading guilty because [he

is] guilty as charged.” (June 15, 2020 Tr. at 70). Further, Wolfe did not protest the

State’s description of Wolfe’s conduct as it related to the four disseminating-matter-

harmful-to-juveniles charges in the indictment and the sexual-imposition charges

set forth in the bill of information; rather, after the State described Wolfe’s conduct,

Wolfe voluntarily, intelligently, and knowingly admitted guilt to those counts. See

Williams at ¶ 17.


                                         -14-
Case No. 15-20-10


       {¶30} Moreover, the PSI reflects that Wolfe admitted to law enforcement

that he showed the victims “how to search for pornography ‘incognito’ mode on his

phone * * * .” (PSI at 36). However, the PSI reflects that Wolfe denied to law

enforcement that he had sexual contact with the victims. Despite that denial, the

PSI reflects that law enforcement separately interviewed the minor victims and that

their “stories were consistent.” (PSI at 31). Specifically, the minor victims reported

that Wolfe made them watch pornography and engaged in sexual conduct and sexual

contact with them.      Because the evidence directly contradicts, rather than

substantiates, Wolfe’s claims of innocence appears to be more in the nature of a

mere change of heart. See Liles at ¶ 33. Thus, the ninth factor does not weigh in

Wolfe’s favor.

       {¶31} Therefore, even though the sixth factor weighs in Wolfe’s favor, we

conclude that Wolfe did not have a reasonable and legitimate basis to withdraw his

guilty pleas. See Jones, 2011-Ohio-2903, at ¶ 20 (“‘When none of the [] factors

weigh heavily in the defendant’s favor regarding the presentence withdrawal of a

guilty plea, a strong inference arises that the plea is being withdrawn merely because

of a change of heart about entering the plea.’”), quoting State v. Moore, 7th Dist.

Columbiana No. 06 CO 74, 2008-Ohio-1039, ¶ 13. Accordingly, the trial court did

not abuse its discretion by denying Wolfe’s motion to withdraw his guilty plea.

       {¶32} Wolfe’s assignment of error is overruled.


                                        -15-
Case No. 15-20-10


       {¶33} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and MILLER, J., concur.

/jlr




                                        -16-